DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 14th, 2021 has been entered.
Presently, claims 1, 2, 4, 6, 8, 10, and 12-25 are pending and are examined on the merits.

Response to Arguments
Applicant’s remarks on pg. 9 and amendments with respect to the claim interpretation invoked in claim 1 has been fully considered. The claim interpretation has been overcome in view of the amendments.
Applicant’s remarks on pg. 9 and amendments with respect to the claim objections for claims 8-10 have been fully considered. The objection have been overcome in view of the amendments to claims 8 and 10. 
Applicant’s remarks on pg. 9-10 and amendments with respect to the 35 USC 103 prior art rejection for claims 1-11 in view of Furusawa et al. (US 6059720) in view of Ishihara (US 20060025692) have been fully considered and are persuasive. Applicant submits on pg. 10 that Furusawa et al. fails to 
Applicant also submits on pg. 10 that Ishihara fails to teach the amended limitation “a predetermined mapping between a plurality of distance values and a plurality of gain values ranges…” Ishihara does teach a portion of claim 1 including a “distance sensor configured to measure a distance to said fluorescing sample.” However, Ishihara fails to associate any distance values with a gain range or gain values. For those reasons, the 35 USC 103 rejections of claims 1-11 have been withdrawn.
Claims 4 and 8 are similar to claim 1 and the above arguments apply to these claims as well.
Claims 3, 5, 7, 9, and 11 have been canceled.

Claim Objections
Claim 8 and 17 objected to because of the following informalities:  
	Regarding claim 8, the claim is drawn to “a non-transitory computer readable medium…performance of a method comprising:…” however, the method is not recited as action steps being taken (i.e. “access[ing] at least one fluorescent image…”, “acess[ing] a determined distance…”, etc.).  Appropriate correction is required.
Regarding claim 17, the claim recites, in line 1, the word “smooth” and should recite “smoothing”. Appropriate correction is required.

 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1, 2, 4, 6, 8, 10, and 12-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
With regard to claim 1, the claim recites, in lines 17-19, “…match said determined distance to one distance value among the plurality of distance values using a ramping smoothing technique…” using a ramping smoothing technique in all instances. In para. [0042] of the Specification it is explained that “If d(t) corresponds to one of the overlapping regions, and thus corresponds to two different gain value ranges, processing unit 108 may employ a smoothing technique to determine which of the gain value ranges to apply, and thereby prevent jumping between the different gain value ranges,” which is different from the claimed limitation. Description of the claimed “ramping” smoothing technique is explained in para. [0050] of the Specification, further describing that “…the algorithm may impose different distance threshold values for increasing and decreasing the respective gain value. For example, within the subsequent overlapping region between ranges D2 and D3, a ramp-up distance D2.sub.ramp-up may define the point at which the gain values range is increased from G2 to G3. Thus, while the distance between fluorescent imaging device 100 and tissue sample 130 remains less than D2.sub.ramp-up the applied gain value is selected from gain values range G2. When the distance between fluorescent imaging device 100 and tissue sample 130 is increased to reach D2.sub.ramp-up, the respective gain values range is increased from G2 to G3, and the applied gain value is selected from range G3, accordingly. Similarly, within the previous overlapping region between ranges D3 and D2, a ramp-down distance D3.sub.ramp-down may define the point at which the gain values range decreases from G3 to G2, where D3.sub.ramp-down<D2.sub.ramp-up. Thus, while the distance between fluorescent imaging device 100 and tissue sample 130 remains greater than D3.sub.ramp-down the applied gain value is selected from gain values range G3.” No support is provided in the Specification for matching the distance value to a gain range using the ramping smoothing technique in all instances; support is only provided for applying the smoothing technique when there is overlap and the distance value corresponds to two gain ranges in para. [0050]. Therefore, claim 1 is rejected under 35 USC 112a.
With regard to claim 4, the claim recites, in lines 13-14, “…matching, by a processor, said determined distance to one distance value among said plurality of distance values using a ramping smoothing technique…” The broadest reasonable interpretation of the limitation is that the one distance value is matched to a gain values range using a ramping smoothing technique in all instances. In para. [0042] of the Specification it is explained that “If d(t) corresponds to one of the overlapping regions, and thus corresponds to two different gain value ranges, processing unit 108 may employ a smoothing technique to determine which of the gain value ranges to apply, and thereby prevent jumping between the different gain value ranges,” which is different from the claimed limitation. Description of the claimed “ramping” smoothing technique is explained in para. [0050] of the Specification, further describing that “…the algorithm may impose different distance threshold values for increasing and decreasing the respective gain value. For example, within the subsequent overlapping region between ranges D2 and D3, a ramp-up distance D2.sub.ramp-up may define the point at which the gain values range is increased from G2 to G3. Thus, while the distance between fluorescent imaging device 100 and tissue sample 130 remains less than D2.sub.ramp-up the applied gain value is selected from gain values range G2. When the distance between fluorescent imaging device 100 and tissue sample 130 is increased to reach D2.sub.ramp-up, the respective gain values range is increased from G2 to G3, and the applied gain value is selected from range G3, accordingly. Similarly, within the previous overlapping region between ranges D3 and D2, a ramp-down distance D3.sub.ramp-down may define the point at which the gain values range decreases from G3 to G2, where D3.sub.ramp-down<D2.sub.ramp-up. Thus, while the distance between fluorescent imaging device 100 and tissue sample 130 remains greater than D3.sub.ramp-down the applied gain value is selected from gain values range G3.” No support is provided in the Specification for matching the distance value to a gain range using the ramping smoothing technique in all instances; support is only provided for applying the when there is overlap and the distance value corresponds to two gain ranges in para. [0050]. Therefore, claim 4 is rejected under 35 USC 112a.
With regard to claim 8, the claim recites, in lines 15-17, “…match said determined distance to one distance value among the plurality of distance values using a ramping smoothing technique…” The broadest reasonable interpretation of the limitation is that the one distance value is matched to a gain values range using a ramping smoothing technique in all instances. In para. [0042] of the Specification it is explained that “If d(t) corresponds to one of the overlapping regions, and thus corresponds to two different gain value ranges, processing unit 108 may employ a smoothing technique to determine which of the gain value ranges to apply, and thereby prevent jumping between the different gain value ranges,” which is different from the claimed limitation. Description of the claimed “ramping” smoothing technique is explained in para. [0050] of the Specification, further describing that “…the algorithm may impose different distance threshold values for increasing and decreasing the respective gain value. For example, within the subsequent overlapping region between ranges D2 and D3, a ramp-up distance D2.sub.ramp-up may define the point at which the gain values range is increased from G2 to G3. Thus, while the distance between fluorescent imaging device 100 and tissue sample 130 remains less than D2.sub.ramp-up the applied gain value is selected from gain values range G2. When the distance between fluorescent imaging device 100 and tissue sample 130 is increased to reach D2.sub.ramp-up, the respective gain values range is increased from G2 to G3, and the applied gain value is selected from range G3, accordingly. Similarly, within the previous overlapping region between ranges D3 and D2, a ramp-down distance D3.sub.ramp-down may define the point at which the gain values range decreases from G3 to G2, where D3.sub.ramp-down<D2.sub.ramp-up. Thus, while the distance between fluorescent imaging device 100 and tissue sample 130 remains greater than D3.sub.ramp-down the applied gain value is selected from gain values range G3.” No support is provided in the Specification for matching the distance value to a gain range using the ramping smoothing technique in all instances; when there is overlap and the distance value corresponds to two gain ranges in para. [0050]. Therefore, claim 8 is rejected under 35 USC 112a.
Claims 2, 6, 10, and 12-25 are also rejected under 35 USC 112a by virtue of dependency.

Examiner’s Note
Note that there is no prior art rejection included in the Office Action but claims are rejected under 112(a) rejection for failing to comply with the written description requirement. 
The 112(a) rejections are given in regard to claims 1, 4, and 8 and the ramping smoothing technique recited in lines 18-19 (claim 1), lines 13-14 (claim 4), and lines 15-17 (claim 8). The way the ramping smoothing technique is claimed is different from what is explained in the Specification. In paragraph [0042] of the Specification, it seems that the smoothing technique is only applied in order to match a distance to a gain values range when that distance overlaps two gain ranges and there is no support for the smoothing technique be applied in all instances. Paragraph [0050] explains the process of matching when the distance overlap two gain ranges further but no support is given for the performing the matching using a ramping smoothing technique in all instances (i.e. when there is no overlap). Therefore a 112(a) rejection was given in regard to this limitation.
Regarding the previous prior art used in the previous rejection, Furusawa et al. and Ishihara (discussed above) were used to reject the claims due to obviousness. However, with further examination and consideration, it has been found that Furusawa et al. in view of Ishihara do not cover all of the limitations recited in claim 1. Both Furusawa et al. and Ishihara are in the field of fluorescence imaging. 
Specifically, Furusawa et al. teach (Fig. 1 and 6) a fluorescent imaging device (100), comprising: 

a user interface (50) configured to display an image formed from multiple display image pixels, said multiple display image pixels derived from said multiple raw image pixels (“…the fluorescent object image amplified by the image intensifier 34 is relayed by the imaging optical system 39 provided on the light emerging surface side of the image intensifier 34, and is incident on the CCD camera 41 for observing the fluorescent image.” (Col. 6, 4-8), “The CCD cameras 31 and 41 are connected to a switching device 40 which is connected to the display device 50. The switching device 40 transmits one of the signals output by the CCD camera 31 and CCD camera 41 to the display device 50.” (Col. 5, lines 19-23)). Note that the fluorescing image captured before being intensified by the image intensifier and converted corresponds to the raw image pixels in the present application; and
determine from said measured distance a distance between said optical detector and said fluorescing sample (…(e.g., if a distance between the distal end of the endoscope 10 and the object to 
obtain one respective gain values range among the plurality of the gain values ranges corresponding to said matched one distance value (“That is, if the amplitude of the signal supplied from the CCD 51 to the AGC 54 is greater than a predetermined reference value (e.g., if a distance between the distal end of the endoscope 10 and the object to be observed is shorter than an appropriate distance, or intensity of excitation light illuminating the object is larger than an appropriate amount), the AGC 54 lowers the gain of the amplifier 53. On the other hand, if the amplitude of the signal supplied from the CCD 51 to the AGC 54 is less than the predetermined reference value (e.g., if a distance between the distal end of the endoscope 10 and the object to be observed is greater than the appropriate distance, or intensity of excitation light illuminating the object is less than the appropriate amount), the AGC 54 increases the gain of the amplifier 53.” (Col. 6, lines 31-44)),
obtain a gain value, selected from the one gain values range, wherein the limits of the one gain values range are applied to limit said gain value (“The amplifier 53 amplifies the signal output by the CCD 51 at a certain gain…” (Col. 6, lines 23-24), “The AGC 54 controls the gain of the amplifier 53 based on the amplitude of the CCD 51 so that the output signal of the amplifier 53 has a value within a predetermined range.” (Col. 6, lines 28-30)), and 
apply said gain value to said multiple raw image pixels, to derive said multiple display image pixels (“The amplifier 53 amplifies the signal output by the CCD 51 at a certain gain, then transmits the amplified signal to the video signal conversion circuit 55. In this embodiment, the gain of the amplifier 53 is variable, and is controlled by the AGC 54.” (Col. 6, lines 23-27), “The video signal conversation circuit 55 receives the output signal of the amplifier 53 and converts the received signal into the video 
Ishihara, teaches (Fig. 2 and 5) a distance sensor (100) configured to measure a distance to said fluorescing sample.
However, the prior art, including Furusawa and Ishihara, do not teach or suggest using ramping smoothing technique to match distance values to a gain range and “a predetermined mapping between a plurality of distance values and a plurality of gain values ranges…”, in combination with the other claimed elements.  While Furusawa et al. does teach adjusting the gain based on the distance between the endoscope and the object, this differs from that of the present application in that a ramping smoothing technique is not applied to the distance values to correlate it to a gain range and that correlation is not based on any predetermined mapping, table or the like.
The claims, as currently written, are therefore not taught or suggested by the prior art.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Mizuno et al. (US 20100053366) refers to a device and method for image processing, program, and imaging apparatus. The subject matter contained in this publication, including a distance gain table is relevant to the present application; therefore, it is regarded as relevant prior art.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M. Bui-Pho can be reached on (571) 272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.E.C./Examiner, Art Unit 3793                                                                                                                                                                                                        
/KATHERINE L FERNANDEZ/Primary Examiner, Art Unit 3793